Citation Nr: 1512755	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-24 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for right knee disability (claimed as anterior cruciate ligament (ACL)) tear.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right wrist disability.

5.  Entitlement to service connection for a right elbow disability, to include as secondary to a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July 1997 to November 2002.  He had periods of Reserve service between 2002 and 2009.  He had National Guard service from January 2010.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.

These matters were previously before the Board in January 2011 and October 2013, both of which times the case was remanded for further development.  The case has been returned to the Board for further appellate consideration.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal was most recently remanded by the Board in October 2013.  In December 2013, the Veteran informed VA that "I hope to sit down w/a VA Hearing Rep. one day to resolve any further ailments or issues."  This statement implied to the Board that the Veteran desired to have a hearing scheduled.  As it was not clear whether he wished to have a hearing with a RO Decision Review Officer or before the Board, clarification of this question was undertaken by the Board.  As part of a February 2015 Motion to Remand for Videoconference Hearing, the Veteran's accredited representative requested that the Veteran be scheduled for a video conference hearing.  Such a hearing is permitted under 38 C.F.R. § 20.700(e).  Accordingly, the RO should undertake appropriate action to schedule the Veteran for a video conference hearing.  

Accordingly, this case is REMANDED for the following development:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge at the RO.  All correspondence pertaining to this matter should be associated with the electronic claim folders.  

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

